DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on November 1, 2021. Amendments to claims 1, 9, and 17 have been entered. Claims 1-3, 6, 9-11, 14, 15, 17, 19 and 20 are pending, and have been examined. The rejections and response to arguments are stated below. 

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-3, 6, 9-11, 14, 15, 17, 19 and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for causing executing the payment in the Card Present (CP) transaction or the Card-Not- Present (CNP) transaction when the received indication indicates the transaction is authentic, and causing declining the payment in the CP transaction or the CNP transaction when the received indication indicates the transaction is fraudulent which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as a fundamental economic practice (mitigating risk) and also commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do 
 	Analysis
Step 1: In the instant case, claim 1 is directed to a process. 
	Step 2A – Prong One: The limitations of “collecting, using a processor of a credit card provider server device over a network from at least one device associated with a user, context data indicative of both i) environment of the user and ii) activities of the user; receiving, at the processor of the credit card provider server device from a payment issuer server device over the network, a context request, the context request requesting a user context at a time a payment request is made in a credit card present (CP) transaction or a credit card not present (CNP) transaction; prior to generating the user context, determining, with the processor based on an indication stored in a memory of the credit card provider server device, whether the user has opted-in to participate in user context fraud protection, and in response to receiving the context request and in response to determining that the user has opted-in to participate in user context fraud protection, generating, with the processor of the credit card provider server device based on the context data, the user context indicative of whether the payment request is authentic, wherein the user context includes one or more indications related to collected context data, from the at least one device associated with the user indicative of the environment of the user and the activities of the user at the time of the payment request in the CP transaction or the CNP transaction; transmitting the user context from the credit card provider server device over the network to the payment issuer server device, wherein the user context is for use in authenticating the payment request; receiving, over the network, from the payment issuer server device, an indication of a decision to approve or decline the payment based on the user context from the credit card provider server device, the decision to approve the payment indicating that the payment issuer server device deciding that the transaction is authentic, and the decision to decline the payment indicating that the transaction is fraudulent, and causing the executing the payment in the CP transaction or the CNP transaction when the received indication indicates the transaction is authentic, and causing the declining the payment in the CP transaction or the CNP transaction when the received indication indicates the transaction is fraudulent, wherein collecting the context data includes storing, with the processor, the context data in a user context database maintained by the credit card provider server device, wherein the user context database includes a plurality of entries corresponding to the user, the plurality of entries indexed by time of day, wherein storing the context data in the user context database includes associating, in the user context database, respective context data with corresponding times of day associated with the respective context data, wherein the user context is generated with context data indexed proximate to a time of day of the payment request, wherein generating the user context with the processor of the credit card provider server device based on the context data comprises generating the user context to include one or more of i) at least one indication indicative of an expected environment of the user at the time of the payment request based on previously collected context data indicative of the environment of the user stored in the user context database and indexed proximate to a time of day of the payment ACTIVE.133891531.01Attorney Docket No.: 216702-0024-00-US-582893request, ii) at least one indication indicative of the current environment of the user at the time of the payment request, iii) at least one indication indicative of expected activities of the user at the time of the payment request based on previously collected context data indicative of the activities environment of the user stored in the user context database and indexed proximate to a time of day of the payment request, and iv) at least one indication indicative of current activities of the user at the time of the payment request, and wherein the method further comprises authenticating the payment in response to generating the user context data when stored context data proximate to the time of day of the payment request corresponds to context data collected at the time of the payment request” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as a fundamental economic practice (mitigating risk) and also commercial or legal interactions (including agreements in the form of contracts; legal obligations ; advertising, marketing or sales activities or behaviors; business relations). A credit card transaction authentication involves mitigating risk. Authenticating a payment request and executing the payment involves commercial or legal interactions. Hence, steps of the claim, considered collectively as an ordered combination, covers the abstract category of methods of organizing human activity. That is, other than, a processor of a credit card provider server device, a network, at least one device associated with a user and a user context database, nothing in the claim precludes the steps from being performed as a method of organizing human activity. The user context database is broadly interpreted to correspond to generic database suitably programmed to store user context information. The user device and the network are broadly interpreted to correspond to generic user device and generic communication network respectively. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A – Prong Two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of processor of a credit card provider server device and a user context database to perform all the steps. A plain reading of Figure 1 and descriptions in associated paragraphs including paragraphs 19 and 20 reveals that the processor of a credit card provider server device may be a generic processor suitably programmed is used execute the claimed steps. The user context database may be a generic database suitably programmed to store user context information. The user device and the network correspond to generic user device and generic communication network respectively. The user context data collection engine and the user context generator engine (recited in claims 17-20) are broadly interpreted to correspond to generic software suitably programmed to perform the associated functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements in all the steps are recited at a high-level of generality (i.e., as generic processor/components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the processor, a user context database, a user device, a network and the two engines to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible. Independent claims 9 and 17 are also not patent eligible based on similar reasoning and rationale.
Dependent claims 2-3, 6, 10, 11, 14-15, 19 and 20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claims 2-3 and 10-11, the steps “wherein collecting the at least one device associated with the user includes one or more of i) at least one internet of things (IoT) device associated with the user, ii) at least one mobile device associated with the user iii) at least one stationary computing device associated with the user, and iv) at least one server of a service provider that provides a service to the user”, “wherein receiving the context data comprises receiving context data indicative of a geographical location of the user and one or more of i) water consumption in a home of the user, ii) electricity consumption in the home of the user, iii) status of light sources in the home of the user, and iv) internet activity of the user” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the data used in the underlying process.  
In claims 6, 14 and 19, the steps “wherein generating the user context comprises identifying, with the processor in the user context database, an entry corresponding to the user, the entry indexed by a time of day associated with the context request, retrieving, from the identified entry in the user context database, context data corresponding to the user, the context data providing a signature that indicates one or more of 125666786.01Attorney Docket No.: 216702-0024-00-US-582893 Application No. 16/156,428i) environment of the user and ii) activities of the user corresponding to the time of day associated with the context request, and generating the user context to include the context data retrieved from the identified entry in the user context database” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the intermediate steps of the underlying process.   
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments
4.	In response to Applicant’s assertion on pages 14-18 of the remarks that, the claims are patent eligible under 35 USC 101, the Examiner respectfully disagrees. 
	The claim(s) recite(s) a method for causing executing the payment in the Card Present (CP) transaction or the Card-Not- Present (CNP) transaction when the received indication indicates the transaction is authentic, and causing declining the payment in the CP transaction or the CNP transaction when the received indication indicates the transaction is fraudulent which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as a fundamental economic practice (mitigating risk) and also commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) as discussed in the rejection. Hence, the claim recites an abstract idea. 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
	In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. A plain reading of Figure 1 and descriptions in at least paragraphs 19 and 20 reveals that the processor of a credit card provider server device may be a generic processor suitably programmed is used execute the claimed steps. The user context database may be a generic database suitably programmed to store user context information. The user device and the network are broadly interpreted to correspond to generic user device and generic communication network respectively. The user context data collection engine and the user context generator engine (recited in claims 17-20) are broadly interpreted to correspond to generic software suitably programmed to perform the associated functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of conventional computer components. The additional elements in all the steps are recited at a high-level of generality (i.e., as generic processor/components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims are directed to an abstract idea. 
	The Examiner does not see the parallel between the claims of the instant case and those of Finjan Inc. In Finjan the claims are directed to a method of providing computer security by scanning a downloadable and attaching the results of that scan to the downloadable itself in the form of a “security profile”. The security profile must include the information about potentially hostile operations produced by a “behavior-based” virus scan. Because security profiles communicate the granular information about potentially suspicious code made available by behavior-based scans, they can be used to protect against previously unknown viruses as well as “obfuscated code” - known viruses that have been cosmetically modified to avoid detection by code-matching virus scans. The security profile approach also enables more flexible and nuanced virus filtering. This operation is distinguished from traditional, “code-matching” virus scans that are limited to recognizing the presence of previously-identified viruses, typically by comparing the code in a downloadable to a database of known suspicious code. This behavior-based virus scan in the Finjan patent constitutes an improvement in computer functionality. Hence the claims in Finjan are patent eligible under § 101. Similarly, the claims in Trading Technologies, the claims were directed to “[a] specific, structured graphical user interface that improves the accuracy of trader transactions by displaying bid and asked prices in a particular manner that prevents order entry at a changed price”. This constitutes an improvement in existing technology. Hence, the claims in Trading Technologies were patent eligible under § 101. 
	On the other hand, the Applicants’ claims may be characterized as a business solution, using computers, to a problem rooted in abstract idea. The Applicants are merely using computers as a tool to apply the abstract idea. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. The features in Applicant’s claims and those recited on pages 16-17 of the remarks such as “prior to generating the user context, determining, with the processor based on an indication stored in a memory of the credit card provider server device, whether the user has opted-in to participate in user context fraud protection, and in response to receiving the context request and in response to determining that the user has opted-in to participate in user context fraud protection, generating, with the processor of the credit card provider server device based on the context data, the user context indicative of whether the payment request is authentic, wherein the user context includes one or more indications related to collected context data, from the at least one device associated with the user indicative of the environment of the user and the activities of the user at the time of the payment request” may, at best be characterized as an improvement in the abstract idea of executing the payment in the Card Present (CP) transaction or the Card-Not- Present (CNP) transaction when the received indication indicates the transaction is authentic, and declining the payment in the CP transaction or the CNP transaction when the received indication indicates the transaction is fraudulent. The fact that the user context data is highly sensitive and private to a particular user and includes data "indicative of activities of a user, environment of the user, and other characteristics, interactions and/or behavioral aspects of the user," such as "a signature, or a baseline, of daily environment (e.g., home environment) and activities (e.g., internet use, geographical location, etc.), as well as other interactions and characteristics, for the user” does not change the conclusion that the features in the claims are directed to an improvement in the abstract idea. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“A claim for a new abstract idea is still an abstract idea). It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. The alleged advantages such as “protecting the privacy of the user context of the user” is a result of an improvement in abstract idea.
	Receiving, over the network, from the payment issuer server device, an indication of a decision to approve or decline the payment based on the user context from the credit card provider server device, the decision to approve the payment indicating that the payment issuer server device deciding that the transaction is authentic, and the decision to decline the payment indicating that the transaction is fraudulent are business decisions, using computers, as tools, in their ordinary capacity. The features in the Applicants’ claims, considered collectively as an ordered combination, may be characterized as a business solution, using computers, to a problem rooted in abstract idea. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Hence, Applicants’ assertion that each claim recites a specific practical application that is a technical improvement in the field of payment request authentication, is not persuasive. 
In Summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer "specialized," nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). The claimed sequence of steps comprises only "steps, specified at a high level of generality," which is insufficient to supply an "inventive concept." Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the Applicants’ claimed method or executing the Applicants’ claimed system. Hence, the claims are not directed to an “inventive concept”. 
For these reasons and those stated in the rejections above, rejections of claims under 35 U.S.C. § 101 are maintained by the Examiner. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a)  Bloom et al. (US Pub. 2021/0365922 A1) discloses a device control system for managing access to personal account data is adapted to receive, from a user device, a set of personalized transaction rules for an account of a user. Each personalized transaction rule may indicate a set of transactional parameters for permitting transactions with a service. The system may be further adapted to receive a transaction request from the service. The transaction request may include contextual data related to the transaction request. The system may be further adapted to determine that the contextual data meets the respective transactional parameters of a personalized transaction rule of the set of personalized transaction rules. The system may be further adapted to transmit, to the service, an indication of permission for the transaction request.
6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

January 2, 2022